Case: 16-11222   Date Filed: 04/21/2017     Page: 1 of 4


                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11222
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:15-cr-00249-VMC-TGW-1



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

versus

TOMMIE LYNN MCGOWAN,
a.k.a. Tommy Lynn McGowan,

                                                 Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 21, 2017)

Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-11222     Date Filed: 04/21/2017    Page: 2 of 4


      Tommie McGowan appeals his 180-month sentence, imposed below the

applicable advisory guideline range, after he pled guilty to one count of being a

felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

Because binding precedent forecloses each of Mr. McGowan’s arguments on

appeal, we affirm.

      We generally review de novo whether a defendant’s prior conviction

qualifies as a violent felony under the Armed Career Criminal Act. See United

States v. Day, 465 F.3d 1262, 1264 (11th Cir. 2006). But where, as here, a

defendant does not object to the ACCA enhancement in the district court, we

review for plain error. Under plain error review, a defendant must show that “there

is (1) error, (2) that is plain, and (3) that affects substantial rights.” United States

v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005). “[I]f all three requirements are

met, it is still within [our] discretion whether to correct the forfeited error.” United

States v. Pielago, 135 F.3d 703, 708 (11th Cir. 1998).

      The ACCA carries a mandatory minimum sentence of 15 years’

imprisonment when a defendant has been previously convicted of a violent felony

or a serious drug offense on three separate occasions. See 18 U.S.C. § 924(e)(1).

In this case, Mr. McGowan had four ACCA-qualifying predicate offenses, and




                                           2
                Case: 16-11222      Date Filed: 04/21/2017      Page: 3 of 4


although the district court varied below the advisory guidelines range, it sentenced

him to the statutory minimum of 15 years’ (or 180 months’) imprisonment.1

       Mr. McGowan does not challenge the four underlying offenses that led to his

classification as an armed career criminal. Br. of Appellant at 3–4. Instead, he

asserts that the ACCA enhancement was unconstitutional because (1) the district

court used Shepard 2 documents to determine whether his predicate offenses

occurred on separate occasions and (2) the government did not allege that he had

three or more predicate offenses in the indictment or prove the facts of those

offenses beyond a reasonable doubt.

       Mr. McGowan concedes that his arguments are foreclosed by binding circuit

and Supreme Court precedent, but raises the issues only to preserve them for

further review. See United States v. Overstreet, 713 F.3d 627, 635 (11th Cir. 2013)

(holding that a district court may review Shepard documents “to determine ‘the

factual nature’ of prior convictions for ACCA purposes, ‘including whether they

were committed on different occasions’”) (citations omitted); Almendarez-Torres

v. United States, 523 U.S. 224, 226–27 (1998) (holding that, for sentencing

purposes, the government does not need to allege a defendant’s prior conviction or

prove the fact of a prior conviction where that fact “is not an element of the present

1
  Based on a total offense level of 31 and a criminal history category of VI, the advisory
guidelines range was 188 to 235 months’ imprisonment. Mr. McGowan’s predicate offenses
included an aggravated battery and three sales of controlled substances on separate occasions.
2
  Shepard v. United States, 544 U.S. 13 (2005).
                                              3
              Case: 16-11222    Date Filed: 04/21/2017   Page: 4 of 4


crime”). See also United States v. Weeks, 711 F.3d 1255, 1259 (11th Cir. 2013)

(explaining that Almendarez-Torres remains good law and “binding until it is

overruled by the Supreme Court”).

      Because we are bound by the decisions of prior panels until overruled by this

court sitting en banc or by the Supreme Court, see United States v. Steele, 147 F.3d

1316, 1317–18 (11th Cir. 1998), and by decisions of the Supreme Court, we affirm

Mr. McGowan’s sentence.

      AFFIRMED.




                                         4